In March, 1932, plaintiff was an indigent inmate of Fisher Lodge, a charity maintained by the city of Detroit for indigent single men. There he was furnished two meals a day and lodging. The meals for the inmates were provided, together with serving equipment, by the Industrial Lunch Company under contract. The lodge had accommodations for upward of 1,500 men and, to aid in serving meals and washing dishes, inmates who were willing to so work were given three meals a day and 50 cents per week. Plaintiff was willing to so work washing dishes and, while preparing a compound substitute for soap to be used in washing dishes, splashed lye in his left eye, causing blindness and removal of that eye. The accident was known to city employees in charge of the lodge but no report thereof was made to the department of labor and industry. Plaintiff applied for an award under the workmen's compensation act (2 Comp. Laws 1929, § 8407 et seq.) for loss of an eye and, upon hearing before a deputy commissioner and upon appeal to the board, he was granted compensation. Review is had by appeal in the nature of certiorari.
The relation was not that of employer and employee under the workmen's compensation act. *Page 376 
The case is ruled by our opinion in Vaivida v. City of GrandRapids, 264 Mich. 204 (88 A.L.R. 707).
In Village of West Milwaukee v. Industrial Commission ofWisconsin, 216 Wis. 29 (255 N.W. 728), and McBurney v.Industrial Accident Commission, 220 Cal. 129
(30 Pac. [2d] 414), the Vaivida Case was cited and like holdings made.
See also Jackson v. North Carolina Emergency ReliefAdministration, 206 N.C. 274 (173 S.E. 580); Thomas F. Greene'sCase, 280 Mass. 506 (182 N.E. 857); Stiles v. Des MoinesCouncil Boy Scouts of America, 209 Iowa, 1235 (229 N.W. 841).
The award is vacated, with costs to defendant.
NELSON SHARPE, C.J., and POTTER, NORTH, FEAD, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred.